    F0RM1


U.S.lirsrSufe                         notice ofappeal
★   OCT 2 6 2020      ★
                                           ***********



LONG ISLAND OFFICE
                               UNITED STATES DISTRICT COURT

                          Eastern oiCTRiCTOpNew York

               fUU-fifC'      *


                              *




                              *                     NOTICE OF APPEAL
    g.4i.5A4".'3--Sp«»«»P*
                 Scml    *
                                                    2:11-cv-02920
     pr^irt'crAt 0,1.          *                    Docket No.
              L^^ct^aan-fs
            Notice is hereby given that            R3ZZ3nO
                                                     (party)

    herebyappeals to the United States Court ofAppeals for the Second Circuitfrom the decision

    (describe it)


    entered in this action on the         dav                       ,20^^ .

                                                    Signature
                                                    Janice Razzano
                                                    Printed Name

                                                    3 Normandie Lane
                                                    Address

                                                    East Moriches, New York 11940

                                                   (631^ 375-0958
                                                    Telephone No.(with area code)

    Date:
